DETAILED ACTION
This office action is in response to application filed on 7/8/2020.
Claims 1 – 20 are pending.
Priority is claimed to Italian application IT102019000012606 (filed on 7/22/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al (US 20180088996, hereinafter Rossi), in view of Mappouras et al (US 20200042859, hereinafter Mappouras).

As per claim 1, Rossi discloses: A computer-implemented method, comprising: 
obtaining an ordered visiting sequence of layers of the artificial neural network; (Rossi [0043]: “a data processing architecture associated with a neural network may be accessed to determine dependencies between intermediate data layers of the neural network”.)
and computing, a physical memory configuration dataset for the artificial neural network, the physical memory configuration dataset comprising sizes and addresses of physical memory locations for the artificial neural network. (Rossi [0045]: “the minimum number of data storage portions (e.g., memory allocations) for executing the neural network is determined based on the dependencies. The minimum number of data storage portions may be deduced from the order of the intermediate data layers within the neural network”; [0047]: “a memory allocation size for each respective data storage portion is determined based on the dimensions and dependencies”; [0048]: “memory on a storage device is allocated for each data storage portion in accordance with its respective determined memory allocation size. The allocations may be made prior to the neural network being executed and not change until after the neural network is done executing. After allocation, the designation table between intermediate data layers and data storage portions may be updated to include the memory addresses for the allocated memory”.)

Rossi did not explicitly disclose:
coupling virtual data buffers to respective processing layers of an artificial neural network;
producing, as a function of the ordered visiting sequence of layers, a virtual memory allocation schedule that includes a set of instructions that specify memory 

However, Mappouras teaches:
coupling virtual data buffers to respective processing layers of an artificial neural network; producing, as a function of the ordered visiting sequence of layers, a virtual memory allocation schedule that includes a set of instructions that specify memory allocation operations and memory deallocation operations applicable to the virtual data buffers; (Mappouras [0028]: “the neural network is executed on a graphics processing unit (GPU). In this implementation, the runtime manager records the order in which different GPU kernels and their respective input and output buffers are launched for execution during forward propagation. In one implementation, each GPU kernel executes a given layer of the neural network. For every GPU kernel, the runtime manager ensures that its output buffer is allocated in the first memory. Because the output of a layer is used as an input to a next layer, this leads to all layers having both their input and output buffers allocated in the first memory. However, the capacity of the first memory will eventually become fully allocated as more GPU kernels are executed. In one implementation, to ensure that all layers can utilize the first memory for their input and output buffers, the runtime manager proactively transfers data from the first memory to the second memory and reclaims first memory capacity when more capacity is needed by the GPU kernels”.)


As per claim 10, it is the system variant of claim 1 and is therefore rejected under the same rationale.

As per claim 16, it is the non-transitory computer-readable media variant of claim 1 and is therefore rejected under the same rationale.

Claims 2, 3, 11, 12, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi and Mappouras, and in view of Bequet et al (US 20190384790, hereinafter Bequet).

As per claim 2, Rossi and Mappouras further teach:
(Mappouras [0028])

Rossi and Mappouras did not teach:
configuring data processing circuitry for the artificial neural network according to a directed acyclic graph representing the virtual memory allocation schedule

However, Bequet teaches:
configuring data processing circuitry for the artificial neural network according to a directed acyclic graph representing the virtual memory allocation schedule, (Bequet [0157])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bequet into that of Rossi and Mappouras in order to configure data processing circuitry for the artificial neural network according to a directed acyclic graph representing the virtual memory allocation schedule. Bequet has shown that it is commonly known in the field to have neural network task be represented in DAG form, thus applicant have merely claimed the combination of commonly known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 3, Rossi, Mappouras and Bequet further teach:
(Bequet [0157])

As per claim 11, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 12, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer-readable media variant of claim 2 and is therefore rejected under the same rationale.
As per claim 18, it is the non-transitory computer-readable media variant of claim 3 and is therefore rejected under the same rationale.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossi and Mappouras, and in view of Bequet et al (US 20190384790, hereinafter Bequet).

As per claim 19, Rossi and Mappouras further teach:
The non-transitory computer-readable media of claim 16, execution of the instructions causing the one or more processors to: and sequentially parse the set of instructions included in the virtual memory allocation schedule. (Mappouras [0028])

Rossi and Mappouras did not teach:
initialize a list of memory intervals that includes a set of tuples having values indicative of a base physical memory address and of a maximum heap size;

However, Landau teaches:
initialize a list of memory intervals that includes a set of tuples having values indicative of a base physical memory address and of a maximum heap size; (Landau [0048])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Landau into that of Rossi and Mappouras in order to initialize a list of memory intervals that includes a set of tuples having values indicative of a base physical memory address and of a maximum heap size. The claimed limitation is commonly known and used in the field for memory allocation, applicant have merely claimed the combination of commonly known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.
.
Allowable Subject Matter
Claims 4 – 9, 13 – 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bokhari et al (US 20190187963) teaches executing CNN processes on SoC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196